Citation Nr: 0728903	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left eye blindness.

2.  Entitlement to an evaluation in excess of 40 percent for 
right lower extremity paralysis, and cicatrices.

3.  Entitlement to a compensable evaluation for cicatrices of 
skin and muscle, left lower extremity.

4.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina that denied the veteran's claims.  The veteran 
perfected a timely appeal of these determinations to the 
Board. 

By rating action of November 1957, service connection was 
granted, in pertinent part, for paralysis of the right common 
peroneal nerve and cicatrices of the right lower extremity, 
rated 40 percent disabling; and, cicatrices of the skin and 
muscle due to trauma and operations of the left lower 
extremity, rated noncompensably disabling.  There was medical 
evidence of left thigh and calf scarring.  In a subsequent 
rating action, the scarring on the "left" lower extremity 
was transposed to the "right" lower extremity.  There was 
never severance of the "left" side pathology and the 
"right" side cicatrices were originally considered as part 
of the 40 percent rating assigned, and have continued to be 
rated as part of that disorder.  As such, the issue on the 
title page and otherwise in this document reflect the left 
sided scarring.

The issues of entitlement to a compensable evaluation for 
cicatrices of skin and muscle, left lower extremity, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service connected left eye disorder is 
productive of blindness in the left eye, having only light 
perception, but is not productive of vision in the right eye 
of 20/50.  Blindness in the right eye has not been 
demonstrated and service connection has not been established 
for right eye pathology.

2.  The veteran's paralysis of the right lower extremity is 
currently evaluated at the maximum 40 percent evaluation 
Diagnostic Code 8521.  All involvement thus far adjudicated 
has been below the knee, so separate ratings for muscle 
damage or residual scarring are precluded by law.

3.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

4.  The veteran is not institutionalized in a nursing home on 
account of physical or mental incapacity.

5.  The objective medical evidence does not show that, due to 
his service-connected disabilities, the veteran requires the 
daily assistance of another to perform the activities of 
daily living or to protect himself from the dangers of his 
environment, without which he would require nursing home or 
other institutional care. 

6.  The objective evidence does not show that, due to his 
service-connected disabilities, the veteran is substantially 
confined to his home or immediate premises by reason of 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  He does not have service connected 
disorder(s) rated 100 percent disabling.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for blindness of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 1160 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.383, 
4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6070 (2006).

2.  The criteria for the assignment of an evaluation in 
excess of 40 percent for paralysis of the right lower 
extremity and cicatrices, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.124a; Diagnostic Code 8521 (2006).

3.  The requirements for special monthly pension based on the 
need for regular aid and attendance or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1541, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January 2002 and August 2003, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and he was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  Despite the defective notice provided to 
the veteran on these latter two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, supra.  
In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned regarding this claim are 
rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.	Left eye blindness.

In this case, the veteran is service connection for left eye 
blindness, evaluated as 30 percent disabling under Diagnostic 
Code 6070.  Under Diagnostic Code 6070, blindness in one eye, 
having only light perception, will be evaluated as 30 percent 
disabling where vision in the other eye is 20/40 or better.  
Higher evaluations are warranted under Diagnostic Codes 6067-
6069 where the service connected vision in the other eye is 
20/50 or worse.  In this case, service connection is granted 
for left eye blindness and he is not blind in the non-service 
connected eye.  Ratings for disabilities of the same eye 
should not exceed the amount of total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80.  
There has been no enucleation in this case, and serious 
cosmetic defect has not been demonstrated.

Here, the Board notes that 38 C.F.R. § 4.75 provides that 
ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such examinations should include 
uncorrected and corrected central visual acuity for distance 
and near, with record of the refraction.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

In this case, the veteran was afforded a VA eye examination 
in January 2002.  The examiner noted the veteran's medical 
history to include a motor vehicle accident in service that 
resulted in his left eye and right leg disabilities.  Upon 
examination, the veteran was noted to have uncorrected visual 
acuity at distance of 20/70 in the right eye and no light 
perception in the left eye.  Right eye uncorrected visual 
acuity at near was 20/80 in the right eye and again no light 
perception in the left eye.  Corrected visual acuity at 
distance was 20/20 in the right eye and no light perception 
in the left eye.  Confrontations of visual fields were within 
normal limits for the right eye.  After further examination, 
the veteran was diagnosed with optic atrophy and sensory 
extropia in the left eye.  He was also noted to have 
hyperopia and presbyopia.

Another VA examination conducted in January 2002 noted 
blindness of the left eye, but did not comment on the 
veteran's right eye visual acuity.  In addition, a private 
eye examination, submitted in April 2004 noted corrected 
vision of 20/25 or 20/40 in the veteran's right eye.

Based on the foregoing, an evaluation in excess of 30 percent 
is not warranted for the veteran's left eye disability.  In 
order to warrant a higher evaluation under Diagnostic Codes 
6067 through 6070, the veteran's right eye corrected visual 
acuity must at least 20/50 in his right eye.  Here, the VA 
examination of the veteran revealed corrected vision at 
distance of 20/20, and a later private examination revealed 
vision of 20/25 or 20/40.  As noted, that would contemplate 
service connection for right eye impairment.  That has not 
been adjudicated in this case.  Moreover, there is no 
blindness in the right eye and there is no evidence of 
enucleation or serious cosmetic defect.  See  38 C.F.R. 
§§ 3.383, 4.80.

B.	Paralysis of the right lower extremity.

Next, the veteran contends that his paralysis of the right 
lower extremity should receive a higher evaluation.  The 
veteran's condition is currently rated as 40 percent 
disabling under Diagnostic Code 8521.  Under this Diagnostic 
Code, incomplete paralysis of the external popliteal nerve 
will be evaluated as 10 percent disabling if the condition is 
mild, 20 percent disabling if the condition is moderate, and 
30 percent disabling if the condition is severe.  A maximum 
40 percent evaluation is warranted for complete paralysis 
productive of foot drop and slight droop of first phalanges 
of all toes, where unable to dorsiflex the foot, extend 
(dorsal flexion) proximal phalanges of toes, or abduct foot, 
where there is weakened adduction, and where anesthesia 
covers the entire dorsum of the foot and toes.

In this case, the veteran's is currently in receipt of the 
maximum evaluation for his service-connected right leg 
disorder under Diagnostic Code 8521.  It is noted that the 
adjudicated service connected pathology with regard to the 
right lower extremity is all below the knee.  As such, a 
maximum 40 percent rating is for application when 
consideration is given to 38 C.F.R. § 4.14.  There is 
therefore no additional higher evaluation available for this 
pathology.  As such, further consideration of scarring codes 
or muscle damage is not indicated.

C.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that they have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Special monthly compensation.

The veteran also seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person. 38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350(b)(3); 3.351(b).  A person shall be considered 
to be in need of regular aid and assistance if such person 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a). 38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment. 
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole. It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In addition, determinations that the claimant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation at the housebound rate is also 
payable where the veteran has a single service-connected 
disability rated as 100 percent, without resort to individual 
unemployability, and, in addition: (1) has a service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service- connected disability, and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a result of his or her service- 
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

In this case, the evidence does not support, and the veteran 
does not assert, that he is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less, or that he is a patient in a nursing home because of 
mental or physical incapacity.  Rather, the veteran contends 
that he has a factual need for aid and attendance, or in the 
alternative, that he is substantially confined as a result of 
his service-connected disabilities to his dwelling and the 
immediate premises and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.

Here, the claims file contains physician questionnaires 
submitted in connection with the claim and a VA examination 
dated in January 2002.  The record also contains the 
statements of the veteran and his family regarding his 
condition.  

Review of the record reveals that the veteran's service-
connected disabilities consist of paralysis of the right 
lower extremity, evaluated as 40 percent disabling, left eye 
blindness, evaluated as 30 percent disabling, and cicatrices 
of the skin and muscles, left lower extremity, currently 
evaluated as noncompensable.  The combined service-connected 
rating is 60 percent from August 1, 1957.

A VA Physician statement submitted in September 2001 noted 
that the veteran was ambulatory up to home, car distance, but 
that the veteran needed a wheelchair for longer distances.  
The report also indicated that the veteran needed help with 
clothing, bathing, preparing food, and going places out of 
the house.  The physician indicated that the was able to 
leave the home one or two times per week with assistance, and 
that the veteran needed a walker and a wheelchair.  The 
veteran's disabilities were indicated to be left 
cerebrovascular accident, right peripheral nerve injury, 
coronary artery disease status post myocardial infarction, 
aortic aneurism, hypertension, and chronic obstructive 
pulmonary disease.  It is noted that none of this pathology 
is service connected.

A September 2003 statement of the veteran's private physician 
noted the veteran's various disabilities, to include left eye 
blindness, right peroneal nerve injury and right foot drop, 
dupuytren's contractures, osteoarthritis of the knees, 
diabetes mellitus, hypertension, aortic aneurysm, coronary 
artery disease, renal artery stenosis, chronic obstructive 
pulmonary disease, left cerebrovascular accident, depression, 
heartburn, and rhinitis.  The physician stated that the 
veteran is unable to walk unaided and is unable to prepare 
his meals.  The veteran was noted to need assistance with 
bathing and other hygiene needs, to include using the 
bathroom.  The veteran was not confined to bed, but needed 
assistance in rising after sitting for a period of time.  The 
veteran could travel if someone else was driving and needs 
assistance to leave home.  The veteran was indicated not to 
be a candidate for nursing home care, and his wife is the 
veteran's caregiver.

In January 2002, the veteran was afforded a VA examination in 
connection with his claim.  The veteran's medical history was 
noted for the record, to include his current disabilities.  
The veteran was noted to be in a wheelchair for the 
examination.  The examiner stated that the veteran uses a 
walker at home to walk around and needs some help for 
transferring.  He can transfer from the wheelchair to the 
toilet seat and he takes a shower with a shower chair in the 
bathroom.  The veteran was indicated to be blind in the left 
eye, and the veteran reported that he could not drive any 
more.  There was no attendant and no nurse present at the 
time of the examination. The veteran's wife was present.  The 
veteran was noted to have come by car.

The examiner stated that the veteran is not permanently 
bedridden and can walk around with the help of a walker.  He 
can do the activities of daily living with a little bit of 
assistance.  The veteran was noted to be blind in the left 
eye, but that he could see well with his right eye.  The 
examiner also noted that the veteran was able to manage his 
benefit payments and able to pay his bills and has full 
control, with no mental incapacity.  The veteran was 
indicated to have the capacity to protect himself from 
hazards and dangers of daily living.  The examiner found that 
the veteran has normal bladder and bowel function, and no 
dizziness, or loss of memory.  While the veteran was noted to 
use a walker to get around, the examiner indicated that, with 
physical and occupational therapy, the veteran may be able to 
use a cane to walk.  The veteran was able to travel beyond 
the home premises with help; he does not have a driver's 
license and needs someone to help drive him around.  The 
examiner noted that the veteran gets assistance four to six 
hours for three days a week.  The veteran was indicated to be 
going through rehabilitation.  After examination, the veteran 
was diagnosed with right peroneal nerve palsy, hypertension, 
recurrent congestive heart failure, and left eye blindness.  
The veteran was noted to be able to walk with a walker 
without assistance about 100 to 200 yards.  In the 
examination room the veteran walked, and was noted to have 
done so well.  He was also noted to turn around without any 
problem, without losing balance.  The veteran was also noted 
to be able to leave his room, as he can transfer from the 
wheelchair to the couch and from the bed to the wheelchair.  
The examiner stated that the veteran will be able to maintain 
himself after further physical therapy and occupational 
therapy and stabilization of his walking.

After reviewing the claims file, the Board concludes that the 
criteria for aid and attendance benefits are not met. The 
evidence of records shows that the veteran is not a patient 
in a nursing home due to mental or physical incapacity, nor 
is he helpless or blind, or so nearly helpless and blind due 
to service-connected disability as to need the aid and 
assistance of another person.  In this regard, the Board 
notes  that, while the veteran is service-connected for left 
eye blindness, the veteran's corrected right eye vision is 
nearly normal.  And the veteran is not a patient in a nursing 
home, nor, according to the veteran's private physician, is 
he a candidate for nursing home care.  Moreover, the evidence 
of record does not establish a factual need for aid and 
attendance due to service-connected disabilities. Although 
service connection is in effect for left eye blindness and 
paralysis of the right lower extremity, there is no 
indication in the claims file that he was unable to leave his 
premises due to these disabilities.  Here, the record 
indicates that the veteran can walk with the assistance of a 
walker up to 200 years, and may be able, after physical 
therapy, to walk with the assistance of a cane.  The record 
indicates that the veteran does not drive or have a driver's 
license, but that he can and does leave home at least once or 
twice a week if someone is able to drive for him.  While 
there is evidence of record indicating that the veteran 
requires some help with dressing, bathing and other 
activities of daily living, the veteran was also able to 
transfer from the wheelchair to the toilet seat and he takes 
a shower with a shower chair in the bathroom.  The veteran 
was also noted to be able to leave his room because he can 
transfer from the wheelchair to the couch and from the bed to 
the wheelchair.  The January 2002 VA examiner also stated 
that the veteran had the capacity to protect himself from 
hazards and dangers of daily living. 

Based on the foregoing, it is not established that the 
veteran's service-connected disabilities have rendered him 
unable to attend to the needs of daily living without the 
regular aid and assistance of another person.  He is not 
prevented from performing activities outside his home.  He 
can manage his own affairs.  The veteran's service-connected 
do restrict his activities, but do not prevent him from 
attending to his basic daily and personal needs.  And while 
the veteran has submitted evidence of record indicating that 
he was no longer able to drive, this does not equate to a 
finding the veteran required the aid and attendance of 
another.  Moreover, there are significant non-service-
connected pathologies demonstrated.  The Board concludes that 
the requirements for special monthly compensation based upon 
the need for regular aid and attendance of another person 
have not been met.

The Board has also given consideration as to whether the 
veteran is housebound. 38 C.F.R. § 3.351(d). However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met. As discussed, 
there is no evidence to indicate that the veteran is 
housebound.  He is not substantially confined, as a result of 
his service-connected disabilities, to his dwelling and the 
immediate premises, nor is he institutionalized due to his 
service-connected disabilities.  He also does not have the 
minimum schedular rating to qualify for this benefit.


ORDER

An evaluation in excess of 30 percent for left eye blindness 
is denied.

An evaluation in excess of 40 percent for right lower 
extremity paralysis is denied.

Special monthly compensation by reason of being in need of 
regular aid and attendance or on account of being housebound 
is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to a compensable 
evaluation for cicatrices of skin and muscle, left lower 
extremity, and entitlement to TDIU must be remanded for 
further action.

With respect to the veteran's claim for a higher evaluation 
for cicatrices of skin and muscle, left lower extremity, the 
Board notes that since the veteran filed his claim in 
September 2001, no VA examination has been afforded the 
veteran in connection with this claim.  Moreover, there was 
some notation of muscle damage in the thigh at the time of an 
immediate post-service examination.  In addition, the Board 
also notes that  there have been significant changes in the 
pertinent rating criteria since the claim was filed.  
Specifically, the criteria for evaluating skin disabilities 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (Jul. 31, 2002); now codified at 38 C.F.R. § 4.118.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
Board finds that a VA examination is necessary to determine 
the current extent and severity of the veteran's service-
connected condition.

Prior to affording the veteran a pertinent VA examination, 
the RO should give the veteran an opportunity to submit all 
the relevant records that have not yet been associated with 
the veteran's claims file.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the VCAA, VA 
must obtain any outstanding VA and private medical records.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

In addition, with respect to the veteran's TDIU claim, the 
Board finds that the resolution of the veteran's outstanding 
skin claim may impact this claim.  Under these circumstances, 
the Board finds that, as the veteran's outstanding issue is 
inextricably intertwined with the TDIU issue, they should be 
considered together, and thus a decision by the Board on the 
veteran's TDIU claim would now be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating, but he was not provided 
separate notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the veteran's claims are granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The AMC/RO should send the veteran, 
and his representative, if any, a letter 
that contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The AMC/RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his service-connected cicatrices of 
skin and muscle, left lower extremity.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After obtaining and associating with 
the claims folder all available records 
received pursuant to the above-requested 
development, the AMC/RO should arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and severity the veteran's 
service-connected cicatrices of skin and 
muscle, right lower extremity.  The 
claims folder must be made available to 
and reviewed by the examiner for this 
study.  All indicated studies should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should address 
the following:  

a.	Is the veteran's scar (i) superficial, 
poorly nourished, with repeated 
ulceration, and/or (ii) superficial, 
tender and painful on objective 
demonstration?
b.	Is the veteran's scar deep (e.g., 
associated with underlying tissue 
damage)?
c.	Does the scar cause limitation of 
motion?
d.	Is the scar superficial (e.g., not 
associated with underlying soft tissue 
damage) and unstable (e.g., where 
there is frequent loss of covering of 
skin over the scar)?
e.	Is the scar superficial (e.g., not 
associated with underlying soft tissue 
damage) and painful on examination?
f.	Estimate the area or areas covered by 
the scar in square inches and square 
centimeters.  
g.	Does the veteran's scar cause 
limitation of function of the affected 
part?
h.	Is there muscle damage in the thigh or 
calf due to the injury and treatment 
therefore?

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  If a determination 
remains adverse to the veteran, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


